Case: 13-40920      Document: 00512655510         Page: 1    Date Filed: 06/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-40920
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             June 6, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

NICOLAS ALANIS-SOTO,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:13-CR-333-1




Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Nicolas Alanis-Soto appeals a condition of supervised release (“SR”)



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40920     Document: 00512655510      Page: 2   Date Filed: 06/06/2014


                                  No. 13-40920

imposed, along with a twenty-seven-month term of imprisonment and three-
year term of SR, following his guilty-plea conviction of being unlawfully pres-
ent in the United States after deportation. See 8 U.S.C. § 1326(a), (b)(2). The
district court stated at sentencing that, as a special condition of his SR, Alanis-
Soto must “not use any name other than [his] true name or true date of birth
nor possess any false or fraudulent identification documents.”
      Alanis-Soto contends that, under the facts, the “true name” condition is
not reasonably related to the purposes of SR and is a greater deprivation of
liberty than reasonably necessary because it violates his First Amendment
right to free speech. Specifically, he asserts that the condition is a content-
based restriction not sufficiently narrowly tailored to accommodate his First
Amendment rights.      Because his position requires an extension of United
States v. Alvarez, 132 S. Ct. 2537, 2544-47 (2012), rather than a straight-
forward application of that case, any error on the part of the district court was
not clear or obvious. See United States v. Vargas-Soto, 700 F.3d 180, 182 (5th
Cir. 2012).
      The written judgment did not include the “true name” condition included
in the oral sentence. We therefore REFORM the judgment to include the spe-
cial condition of SR that Alanis-Soto not use any name other than his true
name or true date of birth, nor possess any false or fraudulent identification
document. See 28 U.S.C. § 2106; United States v. Bigelow, 462 F.3d 378, 381
(5th Cir. 2006). We AFFIRM the judgment as modified. See United States v.
Mondragon-Santiago, 564 F.3d 357, 369 (5th Cir. 2009).




                                        2